[Cite as State v. Kowal, 2022-Ohio-180.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                      JUDGES:
                                                   Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                         Hon. John W. Wise, J.
                                                   Hon. Patricia A. Delaney, J.
-vs-
                                                   Case No. 2021 CA 7
TRAVIS M. KOWAL

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                        Criminal Appeal from the Court of Common
                                                Pleas, Case No. 08 CR 390


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                        January 25, 2022



APPEARANCES:

For Plaintiff-Appellee                          For Defendant-Appellant

R. KYLE WITT                                   SCOTT P. WOOD
PROSECUTING ATTORNEY                           CONRAD/WOOD
BRIAN T. WALTZ                                 120 East Main Street
ASSISTANT PROSECUTOR                           Suite 200
239 West Main Street, Suite 101                Lancaster, Ohio 43130
Lancaster, Ohio 43130
Fairfield County, Case No. 2021 CA 7                                                    2


Wise, J.

      {¶1} Appellant Travis M. Kowal appeals the February 11, 2021, decision of the

Fairfield County Court of Common Pleas revoking his community control and imposing

a ten-year prison sentence.

                         STATEMENT OF THE FACTS AND CASE

      {¶2} On November 7, 2008, Appellant Travis M. Kowal was indicted by the

Fairfield County Grand Jury on one count of Rape (a felony of the first degree), two

counts of Gross Sexual Imposition (felonies of the third degree), and one count of

Importuning (a felony of the third degree).

      {¶3} The events that formed the basis for this charge include the sexual assaults

of an 8-year-old child which occurred over a period of more than 6 months.

      {¶4} On June 30, 2009, Appellant entered a guilty plea to Count 1 - rape, Count

2 - gross sexual imposition, Count 3 - importuning, and Count 4 - gross sexual imposition.

      {¶5} The trial court sentenced Appellant to eight (8) years in prison on Counts 1

and 2, followed by community control on Counts 3 and 4, with a reserve combined prison

sentence of ten (10) years.

      {¶6} Appellant did not file an appeal from his original conviction or sentence.

      {¶7} On October 10, 2016, after serving his 8-year sentence on Counts 1 and 2,

Appellant was placed on community control pursuant to his sentencing entry.

      {¶8} On December 18, 2020, a motion to revoke Appellant's community control

was filed with regard to Statement of Violations filed on that same date.

      {¶9} On January 5, 2021, an amended statement of violations was filed.
Fairfield County, Case No. 2021 CA 7                                                         3


          {¶10} On January 12, 2021, an oral hearing was held on the motion to revoke

    community control, during which Appellant admitted to violating the terms and conditions

    of his community control by having contact with his brother, who had pending criminal

    charges, by admitting to using illegal drugs (methamphetamine, Xanax, and marijuana),

    for failing to pay court costs and probation fees, and for being arrested and charged with

    having weapons under disability.1

          {¶11} After accepting Appellant's admissions to the violations of his community

    control, the trial court, on its own motion, continued the disposition until the victim

    advocate had an opportunity to contact the victim of the original offenses.

          {¶12} On February 11, 2021, a disposition hearing was held wherein the trial court

    revoked Appellant's community control and imposed a ten (10) year prison sentence.

          {¶13} Appellant now appeals, assigning the following error for review:

                                      ASSIGNMENT OF ERROR

          {¶14} “I. THE TRIAL COURT ABUSED ITS DISCRETION IN REVOKING

    APPELLANT’S COMMUNITY CONTROL AND IMPOSING A 10 YEAR PRISON

    SENTENCE.”

                                                   I.

          {¶15} In his sole assignment of error, Appellants argue that the trial court erred in

    revoking his community control and imposing a ten-year sentence in this matter. We

    disagree.




1 The weapons under disability charge was subsequently dismissed due to the
inoperability of the firearm.
Fairfield County, Case No. 2021 CA 7                                                    4


      {¶16} The right to continue on community control depends upon compliance with

the conditions of community control and is a matter within the sound discretion of the

trial court. State v. Lewis, 2d Dist. Montgomery No. 23505, 2010-Ohio-3652, ¶ 11.

      {¶17} We review the trial court's decision to revoke community control under an

abuse of discretion standard. State v. Smith, Richland App. Nos. 94-CA-62, 94-CA-64,

1995WL557408 at 4. (Aug. 28, 1995). A trial court will not be deemed to have abused

its discretion unless its decision was unreasonable, arbitrary, or unconscionable.

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

      {¶18} We have previously stated the privilege of community control rests upon the

defendant's compliance with the terms and conditions of community control and any

violation of those conditions may properly be used to revoke the privilege. (Emphasis

added.) State v. Bell, 66 Ohio App.3d 52, 57, 583 N.E.2d 414 (5th Dist.1990).

      {¶19} Here, Appellant's community control was revoked after he violated the terms

of his community control by associating with his brother, who had pending criminal

charges, committing a new felony offense by using methamphetamine and other drugs,

and failing to pay court costs and probation fees. Upon full review of the record, we find

no abuse of discretion.
Fairfield County, Case No. 2021 CA 7                                            5


      {¶20} Appellant's sole assignment of error is overruled.

      {¶21} For the forgoing reasons, the judgment of the Court of Common Pleas of

Fairfield County, Ohio, is affirmed.


By: Wise, J.

Gwin, J., and

Delaney, J., concur.




JWW/kw 0120